Citation Nr: 1147203	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-34 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).


[The matter of entitlement to service connection for a pulmonary disorder is the subject of a separate Board decision under Docket No. 99-23 533 due to the Veteran's representation in that appeal.]


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from April 1954 to March 1956 and from October 1962 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the RO in Montgomery, Alabama, which denied service connection for PTSD.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

The Veteran requested a personal hearing before a Decision Review Officer at the RO in his November 2008 substantive appeal.  The Veteran withdrew the request in a July 2011 submission.  The Board may proceed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand this case for additional development regarding the Veteran's alleged in-service stressor.  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran has provided a stressor not involving combat or fear or hostile enemy or terrorist activity.  Independent corroborating evidence is required.  

The Veteran has indicated that he assisted in managing a 40+ car pile-up where numerous civilian injuries and deaths occurred in December 1954 or January 1955 on the Autobahn in Germany while serving as a military policeman in the 62nd Army Highway Patrol Military Police Detachment C at Augsburg, Germany.  In order to verify an alleged stressor, a claimant must provide a stressor that can be documented, the location where the incident took place, the approximate date (within a two month period) of the incident, and the unit of assignment at the time the stressful event occurred.  M21-1MR.IV.ii.1.D.15.c (June 6, 2011 revision).  The information provided satisfies the requirements for a search of records.

The stressor must be one capable of verification.  M21-1MR.IV.ii.1.D.15.a.  The RO entered a memorandum indicating that the stressor was not capable of verification into the record.  The memorandum does not explain why the RO concluded that the stressor was not capable of verification.  The Board notes that civilian injuries and deaths are frequently not verifiable as unit records do not ordinarily cover such matters.  In this case, the Veteran was attached to a military police unit which covered highways.  As such, the Board finds that the stressor may be capable of verification and concludes that a search of unit records is required unless the RO provides an adequate reason why it is not possible to verify this stressor.

The Board notes that the Veteran bears a current diagnosis of PTSD which has been related to the alleged in-service stressor.  As such, the Board remands only for stressor verification.  See 38 C.F.R. § 3.304(f).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to verify with the U.S. Army and Joint Services Records Research Center (JSRRC) the occurrence of a 40+ car pile-up where numerous civilian injuries and deaths occurred in December 1954 or January 1955 on the Autobahn in Germany while serving as a military policeman in the 62nd Army Highway Patrol Military Police Detachment C at Augsburg, Germany.

2.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

